In related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from (1) an order of the Family Court, Suffolk County (Cheng, J.), dated July 31, 2012, which vacated all orders of protection, and directed the withdrawal of the petition, in the proceeding commenced under docket No. N-5059-12, and (2) a second order of the same court, also dated July 31, 2012, which vacated all prior orders issued in the proceedings.
Ordered that the appeals are dismissed, without costs or disbursements.
The mother is not aggrieved by the order vacating all orders of protection, and directing the withdrawal of the petition, in the proceeding commenced under docket No. N-5059-12, or by the vacatur of any other order issued in these child protective proceedings (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144, 156-157 [2010]). To the extent that the mother challenges the relocation of the paternal grandparents, who have physical custody of the subject child, she must seek relief in the related custody and visitation proceeding. That matter is not the subject of the orders appealed from.
Accordingly, the appeals must be dismissed. Rivera, J.E, Leventhal, Chambers and Lott, JJ., concur.